Exhibit 10.29


EXECUTION VERSION

FOURTH AMENDMENT


This Fourth Amendment, dated as of November 26, 2013 (this “Amendment”), to that
certain Amended and Restated Credit Agreement, dated as of December 10, 2009 (as
previously amended, the “Existing Credit Agreement”; as amended by this
Amendment, the “Credit Agreement”), among Hanesbrands Inc., a Maryland
corporation (the “Borrower”), the various financial institutions and other
persons from time to time party thereto (the “Lenders”), SunTrust Bank, as the
documentation agent, Bank of America, N.A., Barclays Bank PLC, Branch Banking &
Trust Company, HSBC Securities (USA) Inc. and PNC Bank, National Association, as
the co-syndication agents, The Bank of Nova Scotia, Compass Bank, Fifth Third
Bank, Goldman Sachs Bank USA, Regions Bank and The Royal Bank of Scotland PLC,
as the managing agents, JPMorgan Chase Bank, N.A., as the administrative agent
and the collateral agent (in its capacity as the administrative agent, the
“Administrative Agent”), and J.P. Morgan Securities LLC, Barclays Bank PLC, HSBC
Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
PNC Capital Markets LLC, as the joint lead arrangers and joint bookrunners.
Capitalized terms used herein but not defined herein are used as defined in the
Credit Agreement.


W I T N E S S E T H:


WHEREAS, pursuant to the Existing Credit Agreement, the Lenders have agreed to
make, and have made, certain loans and other extensions of credit to the
Borrower;
WHEREAS, the Borrower has requested that certain provisions of the Existing
Credit Agreement be amended in the manner set forth herein;
WHEREAS, the Required Lenders are willing to agree to this Amendment on the
terms, and subject to the conditions, set forth herein.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations set forth herein and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
SECTION 2. Amendments to the Existing Credit Agreement.
(a)    Amendments to Section 1.1 (Defined Terms).
(i)    The following term shall be inserted into Section 1.1 in appropriate
alphabetical order:
“Restructuring Transactions” means the restructuring transactions to be
undertaken by the Borrower and its Subsidiaries in Fiscal Years 2013 and 2014,
pursuant to which (a) HBI Branded Apparel Limited, Inc., a Delaware corporation
(“HBI Apparel”) will form MFB International Holdings S.à.r.l., a société à
responsabilitié limitée to be organized under the laws of the Grand Duchy of
Luxembourg, to have its registered office at 33, rue du Puits Romain, L-8070
Bertrange, Grand-Duchy of Luxembourg (“MF Lux”), (b) Maidenform LLC, a Delaware
limited liability company (“Maidenform”), through certain of its Subsidiaries,
will license certain intellectual property rights to MF Lux, MF Lux will license
back such intellectual property rights to Maidenform, and MF




--------------------------------------------------------------------------------

2

Lux will sublicense, directly or indirectly, such intellectual property rights
to other Subsidiaries of the Borrower, (c) MF Lux, directly or indirectly, will
acquire the outstanding equity interests in certain Subsidiaries of Maidenform
in exchange for Capital Securities and/or intercompany debt obligations, (d) MF
Lux will issue Capital Securities and/or intercompany debt obligations to
Confecciones El Pedregal, Inc., in exchange for cash, (e) MF Lux will redeem a
portion of the Capital Securities and/or intercompany debt obligations it has
issued to HBI Apparel in exchange for cash and indebtedness to HBI Apparel, (f)
MF Lux will acquire Hanesbrands Dos Rios Textiles, Inc. from HBI International
LLC in exchange for Capital Securities and/or intercompany debt obligations
issued by MF Lux, and (g) MF Lux will acquire Choloma, Inc. (and its
Subsidiaries) from UPEL, Inc. in exchange for Capital Securities and/or
intercompany debt obligations issued by MF Lux, including, without limitation,
all direct and indirect steps necessary, incidental, or desirable to accomplish
the foregoing (a) through (g).
(b)    Amendments to Section 7.2.2 (Indebtedness).
(i)    Clause (r) thereof shall be amended by deleting the “and” at the end
thereof.
(ii)    Clause (s) thereof shall be amended by deleting the “.” at the end
thereof and inserting in lieu thereof “; and”.
(iii)    The following clause (t) shall be inserted following clause (s)
thereof:
“(t) intercompany Indebtedness in connection with the Restructuring
Transactions.”
(c)    Amendments to Section 7.2.5 (Investments).
(i)    Clause (o) thereof shall be amended by deleting the “and” at the end
thereof.
(ii)    Clause (p) thereof shall be amended by deleting the “.” at the end
thereof and inserting in lieu thereof “; and”.
(iii)    The following clause (q) shall be inserted following clause (p)
thereof:
“(q) intercompany Investments in connection with the Restructuring
Transactions.”
(d)    Amendments to Section 7.2.10 (Consolidation, Merger; Permitted
Acquisitions, etc.).
(i)    Clause (a) thereof shall be amended by deleting the “and” at the end
thereof.
(ii)    Clause (b) thereof shall be amended by deleting the “.” at the end
thereof and inserting in lieu thereof “; and”.
(iii)    The following clause (c) shall be inserted following clause (b)
thereof:
“(c) liquidations, dissolutions, consolidations, mergers, purchases and
acquisitions in connection with the Restructuring Transactions.”
(e)    Amendments to Section 7.2.11 (Permitted Dispositions).

 

--------------------------------------------------------------------------------

3

(i)    Clause (m) thereof shall be amended by deleting the “or” at the end
thereof.
(ii)    Clause (n) thereof shall be amended by deleting the “.” at the end
thereof and inserting in lieu thereof “; or”.
(iii)    The following clause (o) shall be inserted following clause (n)
thereof:
“(o) Dispositions in connection with the Restructuring Transactions.”
SECTION 3. Conditions Precedent. This Amendment shall become effective on the
date on which the following conditions precedent have been satisfied or waived
(the “Fourth Amendment Effective Date”):


(a)    Certain Documents. The Administrative Agent shall have received each of
the following:
(i)    this Amendment, duly executed by the Borrower, each Subsidiary Guarantor
and the Administrative Agent (on behalf of the Required Lenders);
(ii)    an Acknowledgment and Consent to Amendment, in the form set forth hereto
as Exhibit A, duly executed by Lenders constituting the Required Lenders
immediately prior to the effectiveness of the Amendment.
(b)    Representations and Warranties. Each of the representations and
warranties contained in Section 4 below shall be true and correct.
SECTION 4. Representations and Warranties. The Borrower and each Subsidiary
Guarantor hereby represents to the Administrative Agent and each Lender, as
follows:
(a)    After giving effect to this Amendment, each of the representations and
warranties in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (except to the extent that such representation
or warranty is already qualified as to materiality) on and as of the date hereof
as though made on and as of the date hereof, except to the extent that any such
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects (except to the extent that such representation or warranty is already
qualified as to materiality) as of such earlier date;
(b)    The Borrower and each Subsidiary Guarantor has taken all necessary action
to authorize the execution, delivery and performance of this Amendment, this
Amendment has been duly executed and delivered by the Borrower and each
Subsidiary Guarantor, and this Amendment is the legal, valid and binding
obligation of the Borrower and each Subsidiary Guarantor, enforceable against
each in accordance with each of their terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, or similar laws
affecting the enforcement of creditors’ rights generally and by principles of
equity; and
(c)    At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.
SECTION 5. Costs and Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation and delivery of this Amendment,
including, without limitation, the reasonable

 

--------------------------------------------------------------------------------

4

fees and disbursements of counsel to the Administrative Agent, in accordance
with and to the extent required by Section 10.3 of the Credit Agreement.
SECTION 6. Reference to and Effect on the Loan Documents.
(a)    As of the Fourth Amendment Effective Date, each reference in the Existing
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, and each reference in the other Loan Documents to the Credit
Agreement (including, without limitation, by means of words like “thereunder”,
“thereof” and words of like import), shall mean and be a reference to the Credit
Agreement.
(b)    Except as expressly amended hereby, all of the terms and provisions of
the Existing Credit Agreement and all other Loan Documents are and shall remain
in full force and effect and are hereby ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, any Lender or any Issuer under the Existing
Credit Agreement or any Loan Document, or constitute a waiver or amendment of
any other provision of the Existing Credit Agreement or any Loan Document except
as and to the extent expressly set forth herein.
(d)    Each of the Borrower and (by its acknowledgment hereof as set forth on
the signature pages hereto) each Subsidiary Guarantor hereby confirms that the
guaranties, security interests and liens granted pursuant to the Loan Documents
(as amended hereby) continue to guarantee and secure the Obligations as set
forth in the Loan Documents (as amended hereby) and that such guaranties,
security interests and liens remain in full force and effect.
SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of a facsimile or pdf (or other electronic transmission)
copy of an executed signature page hereof shall constitute receipt by the
Administrative Agent of an executed counterpart of this Amendment.
SECTION 8. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York without regard to the conflicts of laws
provisions (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law, which the parties hereto agree apply hereto).
SECTION 9. Loan Document and Integration. This Amendment is a Loan Document, and
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.
SECTION 10. Headings. Section headings contained in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
SECTION 11. Waiver of Jury Trial

 

--------------------------------------------------------------------------------

5

SECTION 1. . EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.


JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent


By:    /s/ James A. Knight
Name: James A. Knight
Title: Vice President

[Fourth Amendment to Hanesbrands Inc. Credit Agreement]

--------------------------------------------------------------------------------

 

HANESBRANDS INC.,
as Borrower


By:    /s/ Donald Cook    
Name: Donald Cook
Title: Treasurer

[Fourth Amendment to Hanesbrands Inc. Credit Agreement]

--------------------------------------------------------------------------------

 

For the purposes of Sections 4 and 6(d) hereof, each Subsidiary Guarantor set
forth below (i) makes the representations set forth in Section 4 hereof on the
Fourth Amendment Effective Date (as defined above) and (ii) hereby consents to
this Amendment and confirms that all guaranties, security interests and Liens
granted by it, and all its other obligations, pursuant to the Loan Documents (as
amended hereby) remain in full force and effect.


BA INTERNATIONAL, L.L.C.
CARIBESOCK, INC.
CARIBETEX, INC.
CASA INTERNATIONAL, LLC
CEIBENA DEL, INC.
HANES MENSWEAR, LLC
HANES PUERTO RICO, INC.
HANESBRANDS DIRECT, LLC
HANESBRANDS DISTRIBUTION, INC.
HBI BRANDED APPAREL ENTERPRISES, LLC
HBI BRANDED APPAREL LIMITED, INC.
HBI INTERNATIONAL, LLC
HBI SOURCING, LLC
INNER SELF LLC
PLAYTEX DORADO, LLC
PLAYTEX INDUSTRIES, INC.
SEAMLESS TEXTILES, LLC
UPCR, INC.
UPEL, INC.
GEARCO, INC.
GFSI HOLDINGS, INC.
GFSI INC.
CC PRODUCTS, INC.
EVENT 1, INC.
HANESBRANDS EXPORT CANADA LLC
MAIDENFORM BRANDS, INC.
MAIDENFORM, INC.
MAIDENFORM INTERNATIONAL LLC
ELIZABETH NEEDLE CRAFT LLC
MF RETAIL, INC.
NICHOLAS NEEDLECRAFT LLC
MAIDENFORM (BANGLADESH) LLC
CRESCENT INDUSTRIES LLC
MAIDENFORM (INDONESIA) LLC


By:     /s/ Donald Cook    
Name: Donald Cook
Title: Treasurer

[Fourth Amendment to Hanesbrands Inc. Credit Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A




ACKNOWLEDGMENT AND CONSENT TO AMENDMENT


To:    JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
383 Madison Avenue
New York, NY 10179


Attention: James A Knight


RE: HANESBRANDS INC.


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 10, 2009, as amended by the First Amendment thereto, dated as of
February 17, 2011, the Second Amendment thereto, dated as of July 13, 2012 and
the Third Amendment thereto, dated as of July 23, 2013 (as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Hanesbrands Inc., a Maryland corporation (the
“Borrower”), the various financial institutions and other persons from time to
time party thereto (the “Lenders”), SunTrust Bank, as the documentation agent,
Bank of America, N.A., Barclays Bank PLC, Branch Banking & Trust Company, HSBC
Securities (USA) Inc. and PNC Bank, National Association, as the co-syndication
agents, The Bank of Nova Scotia, Compass Bank, Fifth Third Bank, Goldman Sachs
Bank USA, Regions Bank and The Royal Bank of Scotland PLC, as the managing
agents, JPMorgan Chase Bank, N.A., as the administrative agent and the
collateral agent (in its capacity as the administrative agent, the
“Administrative Agent”), and J.P. Morgan Securities LLC, Barclays Bank PLC, HSBC
Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
PNC Capital Markets LLC, as the joint lead arrangers and joint bookrunners.
Capitalized terms used herein but not defined herein are used as defined in the
Credit Agreement.


The Borrower has requested that the Lenders consent to an amendment to the
Credit Agreement on the terms described in the Fourth Amendment to the Credit
Agreement (the “Amendment”), the form of which is attached hereto.


Pursuant to Section 10.1 of the Credit Agreement, the undersigned
Lender hereby consents to the terms of the Amendment and authorizes the
Administrative Agent to execute and deliver the Amendment on its behalf.


Very truly yours,


__________________________________
[Name of Lender], as a Lender




By:    _____________________________
Name:
Title:






Dated as of November ___, 2013


